Case: 16-10113      Document: 00513888834         Page: 1    Date Filed: 02/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 16-10113                                   FILED
                                  Summary Calendar                         February 24, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


CRAIG PITTMAN, Individually; KELLY KONACK PITTMAN, Individually,
                                                 Plaintiffs–Appellants,
versus
SETERUS, INCORPORATED;
FEDERAL NATIONAL MORTGAGE ASSOCIATION;
KYANITE SERVICES, INCORPORATED;
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
  INCORPORATED;
FIRST MANGUS FINANCIAL CORPORATION,
                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-3852




Before JONES, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       Craig and Kelly Pittman sued in state court to prevent foreclosure on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10113    Document: 00513888834     Page: 2   Date Filed: 02/24/2017


                                 No. 16-10113

their house; defendants removed. Defendant Federal National Mortgage Asso-
ciation (“Fannie Mae”) counterclaimed for judicial foreclosure. After a series
of motions by the defendants and recommendations by the magistrate judge,
none of which was opposed or objected to by the Pittmans, the district court
entered an amended judgment against the Pittmans on their claims and in
favor of Fannie Mae on its counterclaim. The Pittmans filed two post-judgment
motions, both of which the court denied.

      The Pittmans have filed an appellate brief and a motion to proceed in
forma pauperis (“IFP”) on appeal; that motion is a challenge to the district
court’s certification that the appeal is not in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into good faith “is limited to
whether the appeal involves legal points arguable on their merits (and there-
fore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation and citation omitted). We may dismiss the appeal if it is apparent
that it would be meritless. Baugh, 117 F.3d at 202 & n.24; see 5TH CIR. R. 42.2.

      The Pittmans’ submissions exclusively challenge the district court’s
denial of their second post-judgment motion. We lack appellate jurisdiction to
review that issue, because the Pittmans have not properly noticed for appeal
the order denying their second-post-judgment motion. See Fiess v. State Farm
Lloyds, 392 F.3d 802, 806 (5th Cir. 2004). Because the remainder of their brief-
ing fails to articulate any other reviewable error in the disposition of their
claims or the counterclaim, the Pittmans have abandoned the critical issues of
their appeal. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); Brink-
mann v. Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

      Thus, the appeal is without arguable merit and is frivolous. See 5TH CIR.
R. 42.2. The request to appeal IFP is DENIED, and the appeal is DISMISSED.
See Baugh, 117 F.3d at 202 & n.24.


                                       2